Citation Nr: 0604611	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-29 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty in the Navy from July 1942 
to March 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in New York, New 
York that, in pertinent part, denied service connection for 
bilateral hearing loss, and denied an increase in a 50 
percent rating for service-connected PTSD.

There is another issue which is not currently before the 
Board.  In a December 2004 rating decision, the RO denied 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  The veteran was 
notified of this decision in January 2005, and a notice of 
disagreement was received from his representative regarding 
this issue in March 2005.  A statement of the case was issued 
in August 2005.  As a timely substantive appeal has not been 
received from the veteran on this issue, it is not in 
appellate status and will not be considered by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).

In November 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board notes that 
on his substantive appeal (VA Form 9) received by the RO in 
October 2003, the veteran stated that he needed to have his 
hearing in Northport because he was incapable of driving to 
the city.  This VA Form 9 was signed by the veteran.  A VA 
Form 9 dated in November 2003 and signed by the veteran's 
representative indicated that the veteran did not want a 

BVA hearing.  In the Statement of Accredited Representative 
in Appealed Case dated in March 2005, the veteran's local 
representative noted that the veteran had elected to have a 
local hearing conducted at the Northport VA medical center.  
In a January 2006 Appellant's Brief, the veteran's 
representative argued that remand was necessary because the 
veteran was not afforded a Board hearing.  

Although it is unclear from the documents in the record 
whether the veteran specifically requested a Board hearing 
versus a local hearing by a Decision Review Officer, the 
Board finds that remand is required to clarify the veteran's 
hearing request and to schedule the appropriate hearing.

In addition, the veteran submitted pertinent evidence after 
the July 2004 supplemental statement of the case (SSOC) but 
prior to certification of the appeal to the Board.  No waiver 
of RO jurisdiction was submitted.  Governing regulation 
provides that the RO will furnish the veteran and his 
representative with an SSOC if it receives additional 
pertinent evidence after a statement of the case or the most 
recent SSOC has been issued, prior to certification of the 
appeal to the Board.  38 C.F.R. § 19.31(b) (2005).  Thus, 
this new evidence must be reviewed by the RO on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be asked to 
clarify his hearing request, to 
specifically state whether he wishes to 
have a hearing before an RO Decision 
Review Officer and/or whether he wishes 
to have a Board hearing (via Travel Board 
or videoconferencing).  Upon 
clarification, the RO should schedule the 
appropriate hearing.


2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder and hearing loss 
since June 2004.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  Specifically, VA 
treatment records from the Northport, VA 
medical center from June 2004 to the 
present should be obtained.  

3.  The RO should then re-adjudicate the 
issues on appeal, with consideration of 
all additional evidence received since 
the July 2004 SSOC.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

